DETAILED CORRESPONDENCE
This Office action is in response to the amendment filed December 10, 2021.
Claims 13-16, 18-20 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,606,173 is withdrawn in view of the terminal disclaimer received December 10, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20, and 25-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a compound generating acid or base when exposed to “heat”, however the Markus group list photo acid generators and photo base generators which are not heat generating compounds. 
Correction is necessary.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13-16, 18-20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of HUANG et al (2015/0031808) and WU et al (2015/0293449) and YOKOYAMA et al (2013/0216952) and FURUYA et al (2011/0143103).
The claimed invention recites the following:

    PNG
    media_image1.png
    481
    648
    media_image1.png
    Greyscale


HUANG et al report a photosensitive composition comprising a polysiloxane polymer, a naphthoquinonediazide sulfonyl ester (paragraph [0061] – [0076]), an alkali-soluble resin having carboxyl side groups and alkoxysilyl side groups as seen in paragraph [0077] - [0102].  
WU et al report a photosensitive composition comprising the use of a thermal acid generator formulated with a quinone diazide ester and a polysiloxane, see Table 2 on page 13.    The thermal acid generator upon heating creates a protective layer as described in paragraph [0206] on page 14:

    PNG
    media_image2.png
    395
    457
    media_image2.png
    Greyscale

The process of forming a pattern is also disclosed in paragraphs [0206], wherein the photosensitive polysiloxane composition is coated, heated, exposed, developed and then rinsed with water and post-baked to give a patterned protective layer.

YOKOYAMA et al is cited to disclose photosensitive composition comprising a polysiloxane, a diazoquinone compounds (PAC, from Example 1), and a curing agent as reported in paragraph [0088] shown here:

    PNG
    media_image3.png
    256
    416
    media_image3.png
    Greyscale

The reported teaching suggests any of a photoacid generator, a photobase generator, a thermal acid generator and a thermal base generator as suitable as a curing aid in the compositions.
Further YOKOYAMA et al report thermal base generators now claimed in claim 1 as seen in paragraph [0095] below, which can be used alone or in combination with a photoacid generator:

    PNG
    media_image4.png
    183
    413
    media_image4.png
    Greyscale

Examples 16 to 22 report a composition having two polysiloxanes, a PAC (diazonaphthoquinone from Example 1) and a photobase generator, while specifically, Examples 17, 18, 19 ,21, 22 report a photoacid generator formulated in the photosensitive composition.
FURUYA et al report iminosulfonate photoacid generators to include those recited in claim 30-32, such as seen below:

    PNG
    media_image5.png
    92
    422
    media_image5.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to add a known component of a photoacid generator, a photobase generator, a thermal acid generator and /or a thermal base generator from YOKOYAMA et al or FURUYA et al  into the composition of HUANG et al and have a polysiloxane with a molecular weight of 800-15000 with the expectation of same or similar results for the polysiloxane composition which include good transparency, good surface flatness and good tapered angle of a pattern which can be cured at a low temperature.
Likewise, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add an alkali-soluble resin of HUANG et al into Examples of WU et al YOKOYAMA et al with the reasonable expectation of having a composition which suitable for semiconductor devices such as TFT reasonably expecting same or similar results for a composition which can be cured a low temperature while also providing a patterned protective layer. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FUJIWARA et al (2014/0242787) report a photosensitive resin composition comprising a photoacid generator SI-200 (par. [0205]) with a diazoquinone compound, and a polysiloxane, see page 36, Table 5, Example 27:


    PNG
    media_image6.png
    492
    853
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    76
    412
    media_image7.png
    Greyscale

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                                    Primary Examiner, Art Unit 1737                                                                                                                    
J. Chu
March 22, 2022